DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered.
Applicant’s arguments regarding the rejection under 35 USC 112(a), see pages 9-10 of the remarks, are persuasive.  This rejection has been withdrawn.
Applicant's arguments regarding the rejection under 35 USC 112(b), see page 10 of the remarks, have been fully considered but they are not persuasive.  Although Applicant has changed the preamble to read “an ink jet ink composition,” the body of the claim still contains features that, according to Applicant’s disclosure, are not constituents of the ink jet ink composition but of a jetted and cured print product.  The scope of the claims remain unclear.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 15-16, 32, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
	The most recent amendments have redirected the claim to “an ink jet ink composition.”  However, the body of the currently amended claim presents various compositions, features, capabilities, and steps that, together, fail to coherently define a single invention that is particularly pointed out and distinctly claimed.  As such, the claims appear to present a hybrid of products and/or method steps such that an artisan cannot determine the point of infringement.
	The amended claim now requires that the ink jet ink composition comprises “a top layer” and “an undercoat layer,” inter alia.  These claimed layers clearly reference Applicant’s ink layers 46, which are disclosed as a print product that is formed through the jetting and/or curing of the disclosed ink composition onto a substrate.  How can an ink composition comprise a top layer and an undercoat layer?  Please note that pending “work product” claims 28-31 are currently withdrawn.
	The claim also recites a plurality of method step limitations, such as: “wherein the ink jet ink is controllably jetted …”; “wherein the photoinitiator is controllably activated …”; and “wherein the jetted ink jet ink is controllably cured”.  In consideration of the state of the claim, it is unclear whether these steps are meant to recite an intended use for the claimed ink jet ink composition, or if they are meant to define a method by which the ink jet ink composition is to be used.  See MPEP 2173.05(p)(II).  Please note that pending “process” claims 20-27 and 34 are currently withdrawn.

Regarding claims 2-3, 5-9, 15-16, 32, and 35:
	These claims fail to remedy the deficiencies of claim 1, and thus also fail to meet the requirements of this statute.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853